Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/28/2022 has been entered. 

 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 01/28/2022.  
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, etc.);
Claims 1-20 are allowed.

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 01/28/2022  has been considered (see form-1449, MPEP 609).

Terminal Disclaimer
The Terminal Disclaimer filed on 09/20/2021 has been acknowledged and has been approved.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The invention is directed: Backup/restore virtual machine data to cloud storage, wherein backup/restore data blocks from a backup source are locally cached, stated for efficiency and synchronize upload to the cloud page by page without taping mass storage resources on the proxy.
The closest prior art of records, e.g., Ramu et al. (US PGPUB 2015/0227602, hereinafter Ramu) discloses providing content data storage services to a remote device over the internet to enable access of the remote device in the cloud. A content data storage device receives data indicative of a subscription to content data storage services from a remote device. The content data storage device provisions cloud storage to provide the content data storage services subscribed to by the remote device. Data associated with the remote device is replicated to the provisioned cloud storage to provide a replicated device in the cloud. Data indicative of a request to use the replicated device in the cloud is received. The content data storage device executes the replicated device in the cloud, thereby providing access of the remote device in the cloud for the remote device. Another prior art of records, e.g., Varadharajan et al. (US 
However, none of Varadharajan and Ramu teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1 and 13. For examples, it failed to teach  each steps of wherein the cache storage area comprises a plurality of pages, including the first page, wherein each page in the plurality of pages is sized to match a page-size configured in the cloud-based account, wherein the cache storage area is insufficient in storage capacity to store the virtual-disk file in its entirety, and wherein the virtual-disk file is stored in its entirety in the cloud-based account; from the first page in the cache storage area, back up the first data blocks resulting in second backed up data blocks; cause the second backed up data blocks to be added to a secondary copy of the virtual-disk file, wherein the secondary copy is stored in a storage device apart from the first computing device; based on downloading data blocks page-by-page into the cache storage area from the cloud-based account and without first downloading the virtual-disk file in its entirety to the first computing device, back up the virtual-disk file in its entirety from the cloud-based account to the secondary copy; and when no more of the virtual-disk file remains to be downloaded to the cache storage area and third data blocks in at least one page in the cache storage area have not been backed up, back up the third data blocks 

This feature in light of other features, when considered as a whole, in the independent claims 1 and 13 are allowable over the prior arts of record.

An updated search for prior art on EAST database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1 and 13. 
	The dependent claims depending upon claims 1 and 13 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TUAN A PHAM/
Primary Examiner, Art Unit 2163